Per Curiam. This cause coming on to be heard on the Joint Stipulation of the parties hereto, and the Court being fully advised in the premises; This Court finds that this claim is for damages sustained by the Claimant to his motor vehicle when said vehicle was stolen by three escapees from the Illinois Youth Center, St. Charles, Illinois. The vehicle in question was stolen by students Joseph Donelson, Robert Thanos and Eugene Stamps and was later recovered by the police in St. Charles, Illinois. Damages to Claimant’s vehicle have been estimated at $85.00, as substantiated by exhibits attached to Claimant’s complaint. It is hereby ordered that the sum of Eighty-Five Dollars ($85.00) be awarded to Claimant in full satisfaction of any and all claims presented to the State of Illinois under the above-captioned cause.